           Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 1 of 11


 1   DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                               EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION
11
12   MERYL POMPONIO,                                      Case No.:
13                         Plaintiff,                     COMPLAINT BY MERYL POMPONIO
14                                                        AGAINST MAIN STREET AUTO VALLEJO,
      v.                                                  INC., et al., FOR DAMAGES AND
15                                                        INJUNCTIVE RELIEF RESULTING FROM
     MAIN STREET AUTO VALLEJO, INC., as an                VIOLATIONS OF 1) TITLE III OF THE
16   entity and doing business as “Main Street Auto”,     AMERICANS WITH DISABILITIES ACT OF
17   ZIYAD NASEIR ZEIDAN, as an individual and            1990; 2) THE UNRUH CIVIL RIGHTS ACT;
     doing business as “Main Street Auto”, BUCK           and 3) THE CALIFORNIA DISABLED
18   KAMPHAUSEN, FRESNO CREMATORY,                        PERSONS ACT.
     and DOES 1-50, Inclusive,
19                                                        [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
20                                                        52, 54, 54.1, 54.2 and 54.3.]
                           Defendants.
21
22
             Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Mrs. Pomponio” or “Plaintiff”)
23
24   through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las

25   Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied

26   her civil rights, hereby respectfully alleges, avers, and complains as follows:
27
28               THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL


       COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -1-
          Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 2 of 11


 1            1.   Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 2
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 3
     confined to using a mobility device to complete her day to day activities.
 4
              2.   In July 2018, Mrs. Pomponio was denied the full and equal access to a public
 5
 6   accommodation located at 1515 Sonoma Boulevard, Vallejo, CA 94590.

 7            3.   Mrs. Pomponio now asks that this Court stand up for her rights under the Americans
 8
     with Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled
 9
     Persons Act (“CDPA”).
10
11
       THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA,
12     SACRAMENTO DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
13
14            4.   The United States District Court has original federal question jurisdiction over this action

15   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
16   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
17
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
18
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
19
20   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state

21   law claims also arose from the same nucleus of operative facts or transactions.
22            5.   Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
23
     arose in the Eastern District, specifically at the real property located at 1515 Sonoma Boulevard,
24
     Vallejo, CA 94590.
25
26            6.   The Sacramento Division of the Eastern District of California, is the proper division

27   because all claims herein arose at the real property located at 1515 Sonoma Boulevard, Vallejo, CA
28   94590.


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
          Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 3 of 11


 1                              THE VICTIM AND THOSE RESPONSIBLE
 2
            7.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities. Mrs. Pomponio is therefore
 5
 6   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical

 7   condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
 8
     Civ. Code §§ 51 and 54.
 9
            8.     Defendant, MAIN STREET AUTO VALLEJO, INC., ZIYAD NASEIR ZEIDAN, and
10
     Does 1-50 (hereafter, collectively or individually, “Tenant I”), operate as a business establishment,
11
12   hold themselves out to the public, and do business as “Main Street Auto” at 1515 Sonoma Boulevard,

13   Vallejo, CA 94590, and have substantial control over the interior and exterior of the building, the
14
     parking lot, and all spaces adjacent to such building.
15
            9.     Defendant, BUCK KAMPHAUSEN, FRESNO CREMATORY, and Does 1-50
16
     (hereafter, collectively or individually, “Landlord”, in their commercial real estate investment, owner,
17
18   or landlord capacity), own, operate, manage, and have substantial control over the real property,

19   including the interior and exterior of the building, parking lot and all spaces adjacent to the buildings
20
     located at 1515 Sonoma Boulevard, Vallejo, CA 94590.
21
            10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
22
     entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or
23
24   franchisees for the real property and adjacent parking lot, and as such have substantial control over the

25   real property located at 1515 Sonoma Boulevard, Vallejo, CA 94590.
26
            11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
27
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
28


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -3-
          Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 4 of 11


 1   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 2
     complaint to allege their true names and capacities at such times as they are ascertained.
 3
            12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 4
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 5
 6   resulting injuries by, among other things, personally participating in the unlawful conduct or acting

 7   jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 8
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
 9
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
10
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
11
12   entities under their direction and control.

13
14                    MS. POMPONIO WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
15
            13.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
16
17   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

18   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
19   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
20
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.
21
            14.     In July 2018, Mrs. Pomponio desired to go to and use the services, and/or buy products
22
23   at “Main Street Auto”, which is located at 1515 Sonoma Boulevard, Vallejo, CA 94590.

24          15.     While in the parking lot adjacent to, surrounding, or while inside the business “Main
25   Street Auto”, Mrs. Pomponio personally encountered barriers that interfered with her ability to use and
26
     enjoy the goods, services, privileges and accommodations offered by the facilities. Specifically, while
27
     visiting the business establishment, Mrs. Pomponio had difficulty as there were no accessible parking
28


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
           Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 5 of 11


 1   stalls making it difficult for her car to be parked. In addition, there was no accessible route around the
 2
     parking lot as the cars were parked too narrowly making it impossible for Mrs. Pomponio to traverse.
 3
     Furthermore, there was an excessive slope in front of the entrance door making it difficult for Mrs.
 4
     Pomponio to enter in her wheeled device. Finally, the restroom was too small, and had improper
 5
 6   hardware, making it too difficult for Mrs. Pomponio to access.

 7           16.    Despite Mrs. Pomponio’s wish to patronize the businesses in the future, the above-
 8
     mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,
 9
     services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
10
     patrons such as herself.
11
12           17.    Mrs. Pomponio alleges, on information and belief, that Defendants knew that such

13   barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular
14
     barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and
15
     dominion over the condition of the real property and building and had the financial resources to remove
16
     such barriers. Furthermore, Mrs. Pomponio alleges, on information and belief, that such modifications
17
18   were readily achievable as removal of the above barriers could have been achieved without much

19   difficulty or expense.
20
             18.    Mrs. Pomponio brings this lawsuit to encourage Defendants to ensure their property is
21
     accessible to all.
22
23
                                           FIRST CLAIM
24                               VIOLATION OF TITLE III OF THE ADA
                                        (As to all Defendants)
25
26           19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

27   allegation contained in all prior and subsequent paragraphs.
28


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
          Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 6 of 11


 1          20.    The parking lot and building at the real property known as 1515 Sonoma Boulevard,
 2
     Vallejo, CA 94590 is owned, controlled, operated, leased, and managed by Defendants: Tenant I,
 3
     Landlord, Does 1-50, or their agents. The business “Main Street Auto”, including their parking lot, are
 4
     open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28
 5
 6   C.F.R. § 36.104.

 7          21.    Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 8
     accommodation known as “Main Street Auto”, Defendants are prohibited from discriminating against
 9
     Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,
10
     services, facilities, privileges, advantages, or accommodations offered by the facilities.
11
12          22.    In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §

13   36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
14
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
15
     and have proper policies, practices, and procedures to ensure that individuals with disabilities are
16
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
17
18   advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),

19   12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
20
            23.    Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
21
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
22
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
23
24   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to

25   federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
26
     the interior, exterior, parking lot, or adjacent spaces, of the business known as “Main Street Auto”,
27
28


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -6-
          Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 7 of 11


 1   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy
 2
     the goods, services, privileges and accommodations offered at the facility.
 3
            24.      Specifically, Defendants failed to ensure that such real property was equally accessible
 4
     to individuals with disabilities and medical conditions by having the following barriers at the real
 5
 6   property:

 7               a. There is no unauthorized vehicle parking signage at each driveway entrance to the off-
 8
                    street parking, or immediately adjacent to on-site accessible parking and visible from
 9
                    each parking space, in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
10
                 b. There are not enough accessible parking spaces provided in violation of 1991 ADAAG
11
12                  4.1.2 (5)(a), 2010 ADAS 208.1, 2013 CBC 11B-208.1 and 2016 CBC 11B-208.1;

13               c. There are no accessible routes provided within the site from accessible parking spaces
14
                    and accessible passenger loading zones, public streets and sidewalks, and public
15
                    transportation stops to the accessible building or facility entrance they serve in violation
16
                    of 1991 ADAAG 4.3.2(1), 2010 ADAS 206.2.1, 2013 CBC 11B-206.2.1 and 2016 CBC
17
18                  11B-206.2.1;

19               d. The clear width of the alleged accessible route is less than forty-eight (48”) inches in
20
                    violation of 2010 ADAS 403.2, 2013 CBC 11B-403.2, and, 2016 CBC 11B-403.5.1;
21
                 e. The clear width of accessible routes are less then forty-eight inches (48”) and
22
                    are obstructed by merchandise in violation of 1991 ADAAG 4.3.3, 2010 ADAS
23
24                  403.5.1, 2013 CBC 11B-403.5.1 Exception 3, 2016 CBC 11B-403.5.1 Exception 3;

25               f. There is no accessible entrance in violation of 1991 ADAAG 4.14, 2010 ADAS 206.4,
26
                    2013 CBC 11B-206.4, 2016 CBC 11B-206.4.;
27
28


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                        -7-
          Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 8 of 11


 1            g. The alleged accessible entrance door(s) requires more than five pounds (5 lbs.) of force
 2
                  to push or pull open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-
 3
                  404.2.9;
 4
              h. The required maneuvering clearance of the ground in front, or behind, of the entrance
 5
 6                door exceeds two-point-zero-eight percent (2.08%) in violation of 1991 ADAAG

 7                4.13.6, 2010 ADAS 404.2.4.4, 2013 CBC 11B-404.2.4.4 and 2016 CBC 11B-404.2.4.4;
 8
              i. The public restroom(s) is not accessible in violation of 1991 ADAAG 4.22, 2010 ADAS
 9
                  213.1, 2013 CBC 11B-213.1 and 2016 CBC 11B-213.1
10
              j. The restroom door hardware requires tight grasping, pinching, or twisting of the wrist
11
12                to operate in violation of 1991 ADAAG 4.13.9, 2010 ADAS 404.2.7, 2013 CBC 11B-

13                404.2.7 and 2016 CBC 11B-404.2.7;
14
              k. The lavatory fails to have any knee or toe clearance underneath it in violation of 1991
15
                  ADAAG 4.19.2, 2010 ADAS 606.2, 2013 CBC 11B-606.2, and, 2016 CBC 11B-606.2;
16
              l. The side grab bar, in the restroom, is not provided in violation of 1991 ADAAG 4.16.4,
17
18                2010 ADAS 604.5, 2013 CBC 11B-604.5 and 2016 CBC 11B-604.5;

19            m. The rear grab bar, in the restroom, is not provided in violation of 1991 ADAAG 4.16.4,
20
                  2010 ADAS 604.5, 2013 CBC 11B-604.5 and 2016 CBC 11B-604.5.
21
            25.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her
22
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
23
24   individuals in violation of 42 U.S.C. § 12181.

25          26.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
26
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
27
     public who are physically disabled from full and equal access to these public facilities. Specifically,
28


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -8-
          Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 9 of 11


 1   Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
 2
     disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
 3
     as other more able-bodied persons.
 4
 5
                                         SECOND CLAIM
 6                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
                                       (As to all Defendants)
 7
 8          27.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

 9   allegation contained in all prior and subsequent paragraphs.
10          28.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
11
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
12
     pursuant to California law.
13
14          29.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or

15   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
16   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
17
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
18
     costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
19
20
                                         THIRD CLAIM
21                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
22                                     (As to all Defendants)

23          30.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

24   allegation contained in all prior and subsequent paragraphs.
25
            31.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
26
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
27
     relief pursuant to California law.
28


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
          Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 10 of 11


 1           32.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
 2
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
 3
     to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
 4
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 5
 6   costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.

 7
 8                                                   PRAYER

 9
     WHEREFORE, Plaintiff prays the following:
10
             1.     For injunctive relief directing Defendants to modify their facilities and policies as
11
     required by law to comply with ADA regulations, including the ADAAG where required; institute
12
13   policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate

14   access to all citizens, including persons with disabilities; issue a permanent injunction directing
15
     Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
16
     in compliance with federal regulations, and which provide full and equal access, as required by law;
17
             2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
18
19   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public

20   facilities as complained of herein no longer occur and will not recur;
21
             3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
22
     damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
23
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
24
25   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not

26   both, and general damages in an amount within the jurisdiction of the Court, according to proof;
27
28


       COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
         Case 2:20-cv-01261-MCE-CKD Document 1 Filed 06/23/20 Page 11 of 11


 1          4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 2
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 3
     52 and 54.3; and
 4
            5.     Grant such other and further relief as this Court may deem just and proper.
 5
 6
 7   Dated: June 19th, 2020
 8
                                                                  /s/ Daniel Malakauskas
 9                                                                By: DANIEL MALAKAUSKAS
                                                                  Attorney for PLAINTIFF,
10                                                                Meryl Pomponio
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      COMPLAINT BY POMPONIO AGAINST MAIN STREET AUTO VALLEJO, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                     - 11 -
